DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pappas et. al. [10,157,573].
Regarding claim 1, Pappas teaches:
A display device comprising: a display unit comprising pixels, wherein each of the pixels comprises stacks connected in series and each of the stacks comprises a light emitting element [fig. 5, note pixel with 3 pixel stacks];
a storage to store pieces of stack number information, wherein each of the pieces of the stack number information indicates a number of stacks constituting an effective light source from among the stacks for each of the pixels [abstract, note selection of light emitting device].
a compensator to generate compensated data by compensating image data based on the pieces of the stack number information [fig. 7, col. 8, lines 50-58, note compensation based on stack number and display data]; and a data driver to generate data voltages based on the compensated data and to provide the data voltages to the display unit, wherein the pixels are to emit light with luminances corresponding to the data voltages [fig. 1, note data driver]

Regarding claim 2, Pappas further teaches:
wherein the pixels comprise a first pixel and a second pixel [fig. 5, note 3 pixels],
wherein first stack number information of the first pixel has a value different from that of second stack number information of the second pixel, and wherein a first data voltage applied to the first pixel for a same luminance as the second pixel is different from a second data voltage applied to the second pixel [paragraph spanning col. 8-9, note the different voltages applies to each pixel stack]

Regarding claim 6, Pappas further teaches:
wherein each of the pixels comprises two stacks [fig. 3, note two pixel stacks]

Regarding claim 12, Pappas teaches:
wherein each of the pixels comprises four stacks [col. 4, lines 2-17, note 3 or four stacks in in one display]

Claim 13 and 17 are substantially similar to claims 1 and 2, respectively, and are rejected using the same citations.

Allowable Subject Matter
Claims 3-5, 7-11, 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art does not teach “…wherein, as the second stack number information decreases, the second data voltage for the same luminance as the first pixel and a driving current flowing through the light emitting element of the second pixel increase.”
Regarding claim 4, the prior art does not teach “…when the first stack number information is greater than the second stack number information, the compensator is to generate a first compensated grayscale value by downscaling a first grayscale value of the first pixel based on a second grayscale value of the second pixel, wherein the image data comprises the first grayscale value and the second grayscale value, and wherein the compensated data comprises the first compensated grayscale value.”
Regarding claim 5, the prior art does not teach “…wherein, when the first stack number information is greater than the second stack number information, the compensator is to generate a second compensated grayscale value by upscaling a second grayscale value of the second pixel based on a first grayscale value of the first pixel, wherein the image data comprises the first grayscale value and the second grayscale value, and wherein the compensated data comprises the second compensated grayscale value.”
Regarding claims 7-11, the prior art does not teach:  “…a driving transistor connected between a first power line and a second power line, a switching transistor connected between a data line and a gate electrode of the driving transistor; a sensing transistor connected between one electrode of the driving transistor and a sensing line; and a storage capacitor connected between the gate electrode of the driving transistor and the one electrode of the driving transistor, and wherein the stacks are connected between the one electrode of the driving transistor and the second power line.”
Regarding claims 14-16, the prior art does not teach “…wherein the generating of the stack number information comprises: when the second voltage is within a first reference range, setting the stack number information to have a first value.”
Regarding claim 18, the prior art does not teach “…wherein, as the second stack number information decreases, the second data voltage for the same luminance as the first pixel and a driving current flowing through the light emitting element of the second pixel increase.”
Regarding claim 19, the prior art does not teach “…wherein the setting of the data voltage comprises: when the first stack number information is greater than the second stack number information, generating a first compensated grayscale value by downscaling a first grayscale value of the first pixel based on a second grayscale value of the second pixel; and generating the first data voltage for the first pixel based on the first compensated grayscale value”
Regarding claim 20, the prior art does not teach “…wherein the setting of the data voltage comprises: when the first stack number information is greater than the second stack number information, generating a second compensated grayscale value by upscaling a second grayscale value of the second pixel based on a first grayscale value of the first pixel; and generating the second data voltage for the second pixel based on the second compensated grayscale value.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625